Crew III, J.
Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered August 19, 1996, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Defendant pleaded guilty to the crime of driving while intoxicated as a felony and was sentenced to one year in jail and assessed, inter alia, a $2,500 fine. Having completed his jail sentence, defendant takes issue on this appeal solely with the fine imposed as part of his sentence, contending that it is *749harsh and excessive. We disagree. It is axiomatic that the imposition of sentence rests within the sound discretion of the trial court. Given defendant’s substantial criminal history, including the fact that the instant conviction is his third Vehicle and Traffic Law § 1193 conviction, and inasmuch as the fine imposed was well within the permissible statutory parameters (see, Vehicle and Traffic Law § 1193 [1] [c] [i]), we are not prepared to hold that County Court abused its discretion.
Cardona, P. J., Mercure, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.